DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Claims 1-7, 9-19 and 21-22 are allowable. The restriction requirement as set forth in the Office action mailed on 11/14/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/14/2019 is fully withdrawn. Claims 3-7 directed to a different species (Species 2 and 3) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim and are dependent from an allowable generic claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Sidertis on 2/10/2022.
Claim 1 page 3 line 2, the limitation “at least one rib” has been changed to “at least one rib of the plurality of ribs”. 

Claim 1 page 3 line 3, the limitation “the adjacent rib” has been changed to “the adjacent rib of the plurality of ribs”. 

Claim 10: The apparatus of claim 9, wherein the protrusions and the pockets are configured to cooperate to provide rigidity to the bendable distal portion.

Claim 22 lines 16-17, the limitation “the longitudinal axis” has been changed to “the longitudinal axis of the rigid proximal portion”. 

Allowable Subject Matter
Claims 1-7, 9-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the rigid 
The prior art of record of Schlensinger (US Pub No. 2018/0001058) in view Minas (US Pub No. 2019/0307420), Hibner (US Pub No. 2016/0302820) and further in view of Uihlein (US Patent No. 5,656,011) discloses everything in claims 1 and 18 (see Non-Final rejection mailed out on 9/27/2021) but fails to disclose the rigid proximal portion includes a slot and a translatable sleeve slidably coupled with the rigid proximal portion, wherein the translatable sleeve includes a key configured to translate longitudinally within the slot, wherein the key is configured to restrict rotation of the translatable sleeve about the longitudinal axis (claims 1 and 18).
The prior art of record of Goldfarb (US Pub No. 2012/0071856) in view of Hibner (US Pub No. 2016/0302820) discloses everything in claim 22 (see Non-Final rejection mailed out on 9/27/2021) but fails to disclose the rigid proximal portion includes a slot and a translatable sleeve slidably coupled with the rigid proximal portion, wherein the translatable sleeve includes a key configured to translate longitudinally within the slot, wherein the key is configured to restrict rotation of the translatable sleeve about the longitudinal axis (claim 22).
The limitations as stated above in claim 1, 18 and 22 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.